


110 HR 3178 IH: To limit the length of deployment of members of the Armed

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3178
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Shays introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To limit the length of deployment of members of the Armed
		  Forces for Operation Iraqi Freedom.
	
	
		1.Limitation on length of
			 deployments for Operation Iraqi Freedom
			(a)LimitationCommencing
			 120 days after the date of the enactment of this Act, the deployment of a unit
			 or individual of the Armed Forces for Operation Iraqi Freedom shall be limited
			 as follows:
				(1)In
			 the case of a unit or individual of the Army (including a unit or individual of
			 the Army National Guard or the Army Reserve), the unit or individual may not be
			 deployed, or continued or extended on deployment, for more than 12 consecutive
			 months.
				(2)In the case of a
			 unit or individual of the Marine Corps (including a unit or individual of the
			 Marine Corps Reserve), the unit or individual may not be deployed, or continued
			 or extended on deployment, for more than 7 consecutive months.
				(b)ExceptionThe
			 limitation in subsection (a) shall not apply to designated key command
			 headquarters personnel or other members of the Armed Forces who are required to
			 maintain continuity of mission and situational awareness between rotating
			 forces.
			(c)Waiver
			 authorityThe President may waive the applicability of the
			 limitation in subsection (a) in the event of a requirement for the use of
			 military force in time of national emergency following consultation with the
			 congressional defense committees.
			(d)Deployment
			 definedIn this section, the term deployment has the
			 meaning given that term in subsection 991(b) of title 10, United States
			 Code.
			
